Citation Nr: 1447642	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of an August 2008 motor vehicle accident (MVA) secondary to service-connected disabilities, including as a result of medications.  

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 7, 2008 to April 16, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue currently on appeal involving a TDIU prior to April 16, 2008 has previously been framed as an appeal for an "earlier effective date" for a TDIU; however, as the issue of entitlement to a TDIU prior to April 16, 2008 arose in connection with the initial rating appeals for peripheral neuropathy of the bilateral upper and lower extremities, the issue is one of entitlement to TDIU for the entire rating period (from the grant of service connection), which begins on February 7, 2008.  On February 7, 2008, the Veteran filed a claim for service connection for diabetes mellitus type II and diabetic neuropathy.  In the March 2008 rating decision, service connection was granted for diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities, effective February 7, 2008 (i.e., the date of receipt of the service connection claim).  Within the one-year appeal period following issuance of the March 2008 rating decision, new and material evidence pertaining to the severity of symptoms and functional impairment associated with the peripheral neuropathy was received.  See 38 C.F.R. § 3.156(b) (2014).  This evidence consisted of the April 16, 2008 VA treatment record noting a VA medical provider's opinion that the Veteran could not return to his former profession as a machinist and was unemployable due, in part, to peripheral neuropathy of the bilateral upper extremities, and the Veteran's May 2008 VA Form 21-4138 statement that he was no longer able to engage in gainful employment due to service-connected disabilities.  

Because new and material evidence pertinent to the initial ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities was received prior to expiration of the appeal period for the March 2008 rating decision (i.e., the evidence was neither cumulative nor redundant of evidence previously considered and related to a previously unestablished fact of symptoms and functional impairment associated with peripheral neuropathy of the upper and lower extremities potentially worse than reflected in evidence previously considered when assigning the initial ratings for peripheral neuropathy), the portion of the March 2008 rating decision adjudicating the initial ratings for the peripheral neuropathy did not become final.  38 C.F.R. § 3.156(b) (2014).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Because the evidence of unemployability arose during the pendency of the initial rating appeals for peripheral neuropathy of the bilateral upper and lower extremities, the issue of entitlement to a TDIU was raised as part of the initial rating appeals.  The Veteran is already in receipt of a TDIU from April 16, 2008, forward; therefore, the Board is now considering whether a TDIU is warranted from February 7, 2008 (the effective date for service connection for peripheral neuropathy of the upper and lower extremities) to April 16, 2008.  In consideration thereof, the issue on appeal involving a TDIU is appropriately considered as entitlement to a TDIU from February 7, 2008 to April 16, 2008, as stated in the first page of this decision.

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In February 2012, the Board remanded the issues on appeal for unspecified additional development to address the issues of entitlement to service connection for residuals of an August 2008 MVA, higher ratings for peripheral neuropathy of the upper and lower extremities, and for referral of the issue of entitlement to a TDIU prior to May 21, 2009, under 38 C.F.R. § 4.16(b) to the Director of the Compensation and Pension Service to be followed by readjudication of the appealed issues.  

At the direction of the Director of the Compensation Service, records from the Social Security Administration (SSA) were obtained for review.  See April 2012 Memorandum.  Based on review of the record, the Director of the Compensation Service determined that the Veteran was unable to secure or follow gainful employment due to service-connected disabilities and was entitled to a TDIU under 38 C.F.R. § 4.16(b) prior to May 21, 2009, without specifying a date.    

In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating for peripheral neuropathy of the right upper extremity from 10 percent to 30 percent effective February 26, 2008, and increased each of the disability ratings for peripheral neuropathy of the right lower extremity, left lower extremity, and left upper extremity from 10 percent to 20 percent effective February 26, 2008.  Based on an April 2008 VA treatment record, the RO awarded an earlier effective date of April 16, 2008 for the grant of a TDIU.

In December 2013, the Board notified the Veteran that the VLJ who conducted the October 2010 hearing had retired and was no longer at the Board.  After being advised of the hearing options, the Veteran responded that he wanted another videoconference Board hearing.  In January 2014, the Board remanded the issues on appeal in order to satisfy the hearing request.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

As explained below, the rating appeals for peripheral neuropathy of the bilateral upper and lower extremities and the service connection appeal for residuals of an August 2008 MVA are being remanded for updated VA treatment records, a VA medical examination, and a supplemental VA medical opinion.  The issue of entitlement a TDIU from February 7, 2008 to April 16, 2008 will be adjudicated herein.  

Although the Board previously indicated, in February 2012, that the rating appeals and service connection appeal were "inextricably intertwined" with the TDIU appeal, the characterization was made in error.  For reasons explained below, in this Board decision, a TDIU is being granted for the period starting on February 7, 2008, which is the effective date for service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  There is no legal basis for an effective date earlier than February 7, 2008 because service connection for diabetes and related neuropathies were not in effect prior to February 7, 2008, and there was no communication prior to February 7, 2008 that may be construed as a formal or informal claim for a TDIU.  The development ordered by the Board in February 2012 for the rating appeals and the service connection appeals has no bearing on the outcome of the TDIU appeal as there is no reasonable possibility that any development would show that a formal or informal claim for a TDIU was filed prior to February 7, 2008, that entitlement to a TDIU arose earlier than February 7, 2008, or that there was a rating issue on appeal prior to February 7, 2008; therefore, there is no prejudice to the Veteran at this time in the Board deciding the issue of entitlement to a TDIU for the remaining rating period from February 7, 2008 to April 16, 2008.  

The issue of service connection for a multifactorial gait disorder as secondary to diabetic neuropathy has been raised by the record (see January 31, 2011 VA neurology consultation note), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014). 

The issues of: (1) entitlement to service connection for residuals of a MVA secondary to service-connected disabilities; (2) entitlement to a higher rating in excess of 30 percent for peripheral neuropathy of the right upper extremity;          (3) entitlement to a higher rating in excess of 20 percent for peripheral neuropathy of the left upper extremity; (4)  entitlement to a higher rating in excess of 20 percent for peripheral neuropathy of the right lower extremity; (5) entitlement to a higher rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From February 7, 2008 to April 7, 2008, the Veteran was service connected for diabetes mellitus, rated at 20 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent from February 7, 2008 and at 30 percent from February 26, 2008; peripheral neuropathy of the left upper extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; peripheral neuropathy of the right lower extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; peripheral neuropathy of the left lower extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; tinnitus, rated at 10 percent; bilateral hearing loss, rated at 0 percent; and erectile dysfunction, rated at 0 percent.  

2.  The combined rating from February 7, 2008 to February 26, 2008 was 60 percent, with diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities sharing a common etiology; and the combined rating from February 26, 2008 was 80 percent, with diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities sharing a common etiology.  

3.  The Veteran reported that he had four years of high school education, past relevant work experience as a machinist, and had not worked since April 2007.

4.  The Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities from February 7, 2008 to April 16, 2008.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU from February 7, 2008 to April 16, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting a TDIU from February 7, 2008 to April 16, 2008.  Because there is no effective date earlier than February 7, 2008 for a TDIU that is legally possible, VA's duties under VCAA do not apply to this claim. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


 Legal Criteria for TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Analysis of TDIU from February 7, 2008 to April 16, 2008

For the relevant period from February 7, 2008 to April 16, 2008, the Veteran was service connected for: diabetes mellitus, rated at 20 percent from February 7, 2008; peripheral neuropathy of the right upper extremity, rated at 10 percent from February 7, 2008 and at 30 percent from February 26, 2008; peripheral neuropathy of the left upper extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; peripheral neuropathy of the right lower extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; peripheral neuropathy of the left lower extremity, rated at 10 percent from February 7, 2008 and at 20 percent from February 26, 2008; tinnitus, rated at 10 percent from January 27, 2005; bilateral hearing loss, rated at 0 percent from January 27, 2005; and erectile dysfunction, rated at 0 percent from February 7, 2008.  

The combined rating from February 7, 2008 to February 26, 2008 is 60 percent.  The combined rating from February 26, 2008 is 80 percent.  For the purpose of finding at least one disability rated at 40 percent for TDIU purposes when more than one disability is service connected, the Board finds that the upper and lower bilateral peripheral neuropathy and diabetes mellitus share a common etiology; therefore, diabetes mellitus and diabetic neuropathy of the bilateral upper and lower extremities are collectively considered one disability rated at 40 percent (as combined under 38 C.F.R. § 4.25) for the period from February 7, 2008 to February 26, 2008, and collectively considered one disability rated at 50 percent (as combined under 38 C.F.R. § 4.25) from February 26, 2008 to April 16, 2008.  

Because service connection is in effect for two or more disabilities from February 7, 2008 through February 25, 2008, and the combined rating is less than 70 percent during this period, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) were not met prior to February 26, 2008.  This case was previously referred to the Director of the Compensation Service for consideration of whether an award of a TDIU prior to May 21, 2009 was warranted under 38 C.F.R. § 4.16(b).  The Director of Compensation Service determined in May 2013 that the Veteran was unable to secure and follow any gainful occupation due to service-connected disabilities prior to May 21, 2009, but did not limit the finding to any specific period prior to May 21, 2009.  In doing so, the Director of Compensation Service effectively reviewed TDIU eligibility under 38 C.F.R. § 4.16(b) for the entire period of TDIU claim, which the Board has now determined was open from February 7, 2008. 

From February 26, 2008 to April 16, 2008, the combined rating is 80 percent, with diabetes mellitus and diabetic neuropathy of the bilateral upper and lower extremities collectively considered one disability rated at least 40 percent (due to common etiology); therefore, the threshold combined rating percentage requirements for eligibility for TDIU under the provisions of 38 C.F.R. § 4.16(a) were met for this period.  While review by the Director of Compensation Service was not required for this period (February 26, 2008 to April 16, 2008) for which the disabilities met the combined schedular rating percentages under 38 C.F.R. § 4.16(a), nevertheless, the May 2013 Director of Compensation Service letter also generally addressed TDIU eligibility for this period by its reference to the period prior to May 2009 without limitation.  

After review of the record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a TDIU are met from February 7, 2008 to April 16, 2008.  In May 2013, the AOJ resolved reasonable doubt in the Veteran's favor to find that the criteria for a TDIU were met effective April 16, 2008, the date of the VA treatment record first noting that the Veteran was unemployable.  See 38 C.F.R. § 3.157 (2014).  On April 16, 2008, the Veteran's treating VA medical provider examined the Veteran and noted that he was severely limited with standing, walking, lifting, kneeling, pushing, and climbing stairs, could not do work involving repetitive motion and dexterity, and would have difficulty interacting with his job superiors and associations due to psychological concerns.  The treating VA medical provider also noted that the Veteran could not return to his former profession as a machinist, and there had been minimal improvement of bilateral hand pain with medication and wrist splints may be required.  The treating VA medical provider further wrote that he considered the Veteran disabled and unemployable.  See VA internal medicine outpatient note dated April 16, 2008.  This is the earliest medical opinion evidence of record indicating that the Veteran is unemployable, at least in part, due to service-connected disabilities (i.e., peripheral neuropathy of the upper extremities).  

Other evidence of record shows that the Veteran had worked as a machinist for approximately thirty years, had not been employed since April 2007, and had not been able to find a job since the employment was terminated.  The Veteran had moderate bilateral sensorineural hearing loss with difficulty understanding speech in the presence of background noise; tinnitus manifested by ringing in the ears; diabetes mellitus managed by restricted diet and oral hypoglycemic agent; peripheral neuropathy of the upper and lower bilateral extremities manifested by numbness, tingling, and burning in the hands and feet with decreased sensation in the hands and feet, diminished reflexes in the bilateral upper extremities, and absent knee and ankle jerks; and erectile dysfunction managed with medication.  The Board particularly notes that the symptoms and functional impairment associated with the service-connected peripheral neuropathy of the upper extremities shown at the April 16, 2008 medical visit to the VA medical clinic (internal medicine), which were determined by the VA physician to render the Veteran unemployable, were similar in severity to the symptoms and functional impairment demonstrated at the February 2008 VA medical examination.  

Thus, the evidence shows that the Veteran's past work history as a machinist required hand and upper extremity strength and dexterity, and symptoms and functional impairment associated with the Veteran's peripheral neuropathy of the bilateral upper extremities included numbness, tingling, and burning of the hands and the inability to perform work involving repetitive motion and dexterity.  The symptoms and functional impairment associated with the peripheral neuropathy of the bilateral upper extremities were, in large part, the cause of the Veteran's unemployability during the period from February 7, 2008 to April 16, 2008.  There is no indication that the symptoms and functional impairment of peripheral neuropathy of the bilateral upper extremities at the time the Veteran filed the service connection claim for diabetes mellitus and diabetic neuropathy on February 7, 2008 were any less severe than demonstrated at the February 2008 VA medical examination and April 2008 VA medical visit, which occurred approximately within two months of filing the claim with VA.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities alone, without regard to non-service-connected disabilities or age, were so incapacitating that substantially gainful employment was precluded from February 7, 2008 to April 16, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.      


ORDER

A TDIU from February 7, 2008 to April 16, 2008 is granted. 


REMAND

Service Connection for Residuals of an August 2008 MVA

The issue of service connection for residuals of the August 2008 MVA is remanded for a supplemental VA medical opinion.  In June 2013, the VA general medical examiner and VA PTSD examiner provided negative medical opinions on the question of whether the Veteran's service-connected disabilities, or medication used to treat such disabilities, caused epilepsy or black-outs, and the medical opinions were supported by adequate rationale; however, neither VA examiner addressed whether the service-connected disabilities or medication used to treat the service-connected disabilities aggravated (i.e., permanently worsened beyond the normal progression) the Veteran's epilepsy.  Because the theory of secondary aggravation must be considered in evaluating the merits of the service connection appeal, a supplemental VA medical opinion is needed.    

Initial Ratings for Peripheral Neuropathy of the Upper and Lower Extremities

The issues of entitlement to higher ratings for bilateral peripheral neuropathy of the upper and lower extremities are remanded for updated VA treatment records and a VA medical examination.  At the Board hearing, the Veteran testified that he now used a cane to walk, has constant pain in the lower extremities, and the symptoms associated with peripheral neuropathy have gradually worsened over the last several years.  The Veteran was last provided with a VA medical examination in May 2009, more than five years ago.  

Also, at the Board hearing, the Veteran testified that he had recently received medical treatment for the peripheral neuropathy and wanted updated VA treatment records to be considered in connection with the appeal.  The most recent VA treatment records of record are dated in May 2013.  In consideration thereof, the Board finds that a remand is warranted to secure the updated VA treatment records identified as pertinent to the appeal, and to provide a contemporaneous VA compensation examination to assess the current nature and extent of symptomatology associated with the peripheral neuropathy of the bilateral upper and lower extremities.

Accordingly, the issues of: (1) entitlement to service connection for residuals of an August 2008 MVA; (2) entitlement to a higher rating in excess of 30 percent for peripheral neuropathy of the right upper extremity; (3) entitlement to a higher rating in excess of 20 percent for peripheral neuropathy of the left upper extremity; (4) entitlement to an higher rating in excess of 20 percent for peripheral neuropathy of the  right lower extremity; (5) entitlement to a higher rating for peripheral neuropathy of the left lower extremity are REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Western New York Healthcare System in Batavia, New York that pertain to any medical treatment received by the Veteran from May 2013 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Obtain a supplemental medical opinion from the June 2013 VA medical examiners who evaluated the Veteran for residuals of the August 2008 MVA (an appropriate medical professional may be substituted if either examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

Based on review of the appropriate records, the examiner should provide an opinion on the following:

Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the seizure disorder (epilepsy) that caused the August 2008 MVA was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected disabilities or medication used to treat the service-connected disabilities?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of the peripheral neuropathy of the bilateral upper and lower extremities.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify the symptoms the Veteran has manifested since the May 2009 VA medical examination that are attributable to the service-connected peripheral neuropathy of the bilateral upper and lower extremities.


4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


